JOHN HANCOCK SOVEREIGN BOND FUND Establishment and Designation of Class R2 Shares of Beneficial Interest of John Hancock Bond Fund, a Series of John Hancock Sovereign Bond Fund It is hereby stated that: 1. This document relates to a business trust created by a Declaration of Trust, which was filed with the Secretary of The Commonwealth of Massachusetts on October 5, 1984 under the name John Hancock Bond Trust. 2. The present name of the business trust is John Hancock Sovereign Bond Fund (the Trust), operating pursuant to an Amended and Restated Declaration of Trust dated March 8, 2005, as amended or restated from time to time (the Declaration of Trust). 3. The Trustees of the Trust, acting pursuant to Article V, Sections 5.1 and 5.11 of the Declaration of Trust established and designated Class R2 shares of John Hancock Bond Fund, a series of the Trust (the Fund). 4. The following is a true copy of the resolutions unanimously adopted by the Board of Trustees of the Trust at a meeting on December 4-6, 2011 to establish and designate Class R2 shares of the Fund, and that such resolutions (which also apply to other John Hancock business trusts, certain of their series, and related Declarations of Trusts) have not been revoked, revised or amended and are in full force and effect: RESOLVED, that, in accordance with the agreements and declarations of trust of the Trusts, each as may be amended and restated, the Trustees hereby establish and designate Class R2 shares of each series of the Trusts, as described at the Meeting, the rights and preferences of such Class R2 shares to be as described in the Class R2 prospectus and statement of additional information to be included in the Trusts registration statements on Form N-1A; and FURTHER RESOLVED, that the officers of the Trusts be, and each of them acting singly hereby is, authorized and directed, for and on behalf of the Trusts, to take all action and execute all documents which any one or more of them may deem to be necessary or appropriate to effectuate the foregoing resolution and to carry out the purposes thereof. IN WITNESS WHEREOF, I have affixed my signature this 20 th day of January, 2012. JOHN HANCOCK SOVEREIGN BOND FUND By: /s/Nicholas J. Kolokithas Name: Nicholas J. Kolokithas Title: Assistant Secretary
